DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Restriction
Applicant’s election, without traverse, of Group I, claims 1-3, 5-14, 16-18, 20-26, 28-29, 31-32, 34-35, 39, 41-42, 45-52, 54, 56, 59-62 and 64-68, drawn to a method for inserting a nucleic acid sequence into genome, and election of species of claim 39 (Zika envelope antigen), Cas protein and guide RNA in claim 10, and antibody in claim 21, in the reply filed on 09/08/2022 are acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Claims 37, 70, 108, 110 and 114 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable linking claim. 
Rejoinder
The species election requirement for nuclease in claim 10, as set forth in the Office Action mailed on 07/12/2022, has been reconsidered in view of the prior art. Zinc finger nuclease (ZFN) is rejoined as a nuclease.
Claim Status
Claims 1-3, 5-14, 16-18, 20-26, 28-29, 31-32, 34-35, 37, 39, 41-42, 45-52, 54, 56, 59-62, 64-68, 70, 108, 110 and 114 are pending. Claims 4, 15, 19, 27, 30, 33, 36, 38, 40, 43-44, 53, 55, 57-58, 63, 69, 71-107, 109, and 111-113 are canceled. Claims 5-7, 9-10, 13-14, 16-18, 20-26, 28-29, 31-32, 34-35, 37, 39, 41-42, 45-52, 54, 56, 59-62, 64, and 66-67 are amended. Claim 114 is new. Claims 37, 70, 108, 110 and 114 are withdrawn. Claims 1-3, 5-14, 16-18, 20-26, 28-29, 31-32, 34-35, 39, 41-42, 45-52, 54, 56, 59-62 and 64-68 are under current examination. 
 
Priority
This application claims benefit from 62/887,885 (filed on 08/16/2019), and claims benefits from 62/828,518 (filed on 04/03/2019). The instant application has been granted the earliest benefit date, 04/03/2019, from the application 62/828,518. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/25/2020, 08/20/2020 and 09/08/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. The corresponding signed and initialed PTO form 1449 has been mailed with this action.  

Claim Objections
Claim 3 is objected to because of the following informalities: instant claim recites the phrase “wherein expression of antigen-binding protein”, which is grammatically incorrect because it is missing an article. The grammatically correct phrase is “wherein expression of the antigen-binding protein”.
Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-11, 14, 16-17, 21-22, 29, 32, 34, 42, 45-50 and 64-65 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Holmes et al (WO 2017/091512 A1, cited in IDS 06/25/2020). 
	Claim 1 is directed to a method for inserting an antigen-binding-protein coding sequence into a safe harbor locus in an animal in vivo or in a cell in vitro or in vivo by a nuclease agent that targets the safe harbor locus. Claim 7 limits the safe harbor locus to be an albumin locus. Claim 9 limits the cell to be a liver cell. Claim 21 limits the antigen-binding protein to be an antibody. Holmes discloses a method for “targeted insertion and subsequence expression of an antibody transgene, for example expression of the antibody from a secretory tissue such as liver. In one aspect, the antibody (e.g., ScFv, diabody, intrabody, etc.) is expressed in a cell in vivo following nuclease-mediated targeted integration into a safe harbor gene (e.g., albumin gene) in a liver cell" (page 5, line 30, [0015]). Holmes further discloses that "the cell of the subject may be modified in vivo (in a live subject) or ex vivo (the transgene is integrated into an isolated cell and isolated cell is administered to a live subject)" (page 6, line 17). 
	Claim 2 limits a disease-associated antigen. Claim 3 further limits a prophylactic or therapeutic effect against the disease in the animal. Claim 32 further limits a cancer-associated antigen or an infectious-disease- associated antigen. Claim 34 further limits a viral antigen. Holmes discloses "the antibody recognizes a cancer antigen" (page 9, line 29), "additional therapeutic areas useful for antibody treatment include asthma, psoriasis, cardiac ischemia, viral infection" (page 11, line 5) and "may target protease-inhibitor-resistant hepatitis C virus replicons and infectious virus to inhibit resistant hepatitis C replication" (page 11, line 23). Holmes discloses that "the antibody is expressed in a cell or tissue (e.g. liver, serum, and/or brain) of a subject and further wherein the antibody treats and/or prevents a cancer, an autoimmune disease, a neurological disorder, pain and/or osteoarthritis" (page 6, line 24).
	Claim 5 limits the inserted antigen-binding-protein coding sequence to be operably linked to an endogenous promoter in the safe harbor locus. Holmes discloses "expression of the transgene can be driven by an endogenous promoter" (page 6, line 14). 
	Claim 6 limits a chimeric protein comprising an endogenous secretion signal and the antigen-binding-protein. Claim 8 limits the antigen-binding-protein coding sequence to be inserted into the first intron of the albumin locus. Holmes discloses "the expressed exogenous antibody protein is a fusion protein and comprises amino acids encoded by the antibody transgene and by the safe harbor (e.g., albumin) gene (e.g., from the endogenous target locus or, alternatively from albumin encoding sequences on the transgene)" (page 8, line 29), and "Zinc finger proteins were designed to target cleavage sites within intron 1 of the mouse albumin gene" (page 54, line 26). Figure 2 shows the schematic of modified safe harbor locus (albumin) wherein the antibody coding sequence is inserted into intron 1 of mouse albumin locus (details in page 57, Example 3), thus the fusion protein comprises exon 1 of albumin (containing albumin signaling sequence) and antibody of interest.  
	Claim 10 limits the nucleases to be ZFN or CRISPR. Holmes discloses "the nuclease may be a zinc finger nuclease (ZFN), a CRISPR/Cas nuclease system or the like" (page 6, line 1, also see Examples 2-4).
	Claim 11 further limits the CRISPR-Cas system comprising a Cas9 protein, a crRNA, a PAM sequence and a tracrRNA. Holmes discloses in [0133] “the Cas9 related CRISPR/Cas system comprises two RNA non-coding components: tracrRNA and a pre-crRNA array .... In other embodiments, a chimeric RNA is constructed where an engineered mature crRNA (conferring target specificity) is fused to a tracrRNA (supplying interaction with the Cas9) to create a chimeric crRNA-tracrRNA hybrid (also termed a single guide RNA)" (page 43, line 15), and "the mature crRNA:tracrRNA complex directs Cas9 to the target DNA via Watson-Crick base-pairing between the spacer on the crRNA and the protospacer on the target DNA next to the protospacer adjacent motif (PAM)” (page 36, line 26).
	Claim 14 limits homology-directed repair mediated insertion. Holmes discloses "overall C6.5 antibody donor architecture was as outlined in Figures 2 through 3, with left and right mouse albumin intron homology arms…" (page 57, Example 3, line 7), so the antibody sequence is inserted via homology-directed repair.
	Claims 16-17 limit the donor nucleic acid is single-stranded or double-stranded. Holmes discloses “the donor polynucleotide can be DNA or RNA, single-stranded or double-stranded" (page 46, line 6, [0141]). 
	Claim 22 limits the antigen-binding protein not to be a single-chain. Claim 29 limits the coding sequence to encode a heavy chain and a light chain linked by a 2A peptide. Holmes discloses "the transgene encoding the antibody comprises a single polynucleotide sequence. In some embodiments, heavy and light chains are encoded in the single polypeptide and are separated by a cleavage sequence (e.g. 2a peptide)" (page 11, line 26, [0026]). Since the 2A peptide is a cleavage sequence resulting the heavy chain and the light chain being separated, the antibody is not a single-chain antibody. 
	Claim 42 limits a broadly neutralizing antibody. According to the specification [00307], “a neutralizing antibody is an antibody that defends a cell from an antigen or infectious body by  
neutralizing any effect it has biologically. Broadly-neutralizing antibodies (bNAbs) affect multiple strains of a particular bacteria or virus”. Holmes discloses "therapeutic antibodies can be used for neutralization of target proteins that directly cause disease (e.g. VEGF in macular degeneration) as well as highly selective killing of cells whose persistence and replication endanger the host (e.g. cancer cells, as well as certain immune cells in autoimmune diseases or virally infected cells)" (page 3, line 24). Holmes discloses a C6.5 antibody donor inserted into mouse albumin locus (page 57, Example 3). The C6.5 antibody donor encodes a human anti-c-erbB-2 (HER2) antibody which defends human healthy cells from HER2 antigen positive cancer cells by binding to HER2 antigen and neutralizing biological effects of HER2 antigen positive cancer cells. This C6.5 antibody may be used in treating multiple HER2 positive cancers including breast cancers, gastric cancers, bladder cancers, etc. Thus Holmes discloses a broadly neutralizing antibody.
	Claim 45 limits the nuclease agent and the exogenous donor nucleic acid to be introduced together in the same delivery vehicle. Claim 48 limits them to be introduced in single doses. Claim 50 limits them to be delivered via intravenous injection. Holmes discloses an in vivo study on mouse model in Example 4. Holmes discloses "doses were 1: 1 :8 (ZFN:ZFN:Donor) with 1.5E+ 11 vg/mouse used for each ZFN and 1.2E + 12 vg/mouse used for the donor, all AAV2/8 virus" (page 62, line 11), and "all animals received a single intravenous (IV) 200μL injection" (page 62, line 3). Thus the nucleic acids encoding the nuclease agent and the exogenous donor nucleic acid are introduced together in the same delivery vehicle in a single dose via intravenous injection.
	Claims 46-47 limit the nuclease agent and the exogenous donor nucleic acid to be introduced in separate delivery vehicles simultaneously or sequentially. Claim 49 limits them to be introduced in multiple doses. Holmes discloses "it will be apparent that the nuclease-encoding sequences and donor constructs can be delivered using the same or different systems. For example, a donor polynucleotide can be carried by a plasmid, while the one or more nucleases can be carried by an AAV vector. The vectors can be delivered simultaneously or in any sequential order" (page 53, line 14, [0168]). Holmes also discloses an example in which "ZFNs were delivered as mRNA either by electroporation, or transfection (Lipofectamine 2000) followed shortly thereafter by addition of AAV2/6 C6.5 antibody donors" (page 59, line 9). Thus in this example the nuclease and donor are introduced in separate delivery vehicles sequentially in multiple doses. 
	Claim 64 limits a non-human mammal. Claim 65 further limits a rat or a mouse. Holmes discloses an in vivo study using mice (page 59, line 25, [0188]). 
	Accordingly, Holmes anticipates instant claims 1-3, 5-11, 14, 16-17, 21-22, 29, 32, 34, 42, 45-50 and 64-65.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al (WO 2017/091512 A1, cited in IDS 06/25/2020) in view of Sanjana et al (WO 2019/010384 A1, cited in IDS 08/20/2020). 
Claim 12 is directed to a method of inserting an antigen-binding protein coding sequence into a safe harbor locus by CRISPR-Cas9 and gRNA, wherein at least one gRNA comprises 2'-O-methyl analogs and 3' phosphorothioate internucleotide linkages at the first three 5' and 3' terminal RNA residues.
Holmes teaches a method of inserting an antibody coding sequence into a safe harbor locus by nuclease such as CRISPR/Cas9 system with gRNAs (page 6, line 1 and page 43, line 15). Holmes further teaches "additional methods for protecting exogenous polynucleotides from degradation include, but are not limited to, addition of terminal amino group(s) and the use of modified internucleotide linkages such as, for example, phosphorothioates, phosphoramidates, and O-methyl ribose or deoxyribose residues" (page 46, [0141], line 14). 
However, Holmes does not teach specific modifications at the first three 5' and 3' terminal RNA residues. 
Sanjana teaches a method for designing guide sequences for guided nucleases, including CRISPR-Cas9 and guide RNAs. Sanjana teaches "in certain embodiments, three to five nucleotides at the 5' and/or the 3' end of the guide are chemically modified with 2'-O-methyl (M), 2'-O-methyl-3'-phosphorothioate (MS)" (page 18, line 17) and " in some embodiments, 3 nucleotides at each of the 3' and 5' ends are chemically modified. In a specific embodiment, the modifications comprise 2'-O-methyl or phosphorothioate analogs" (page 19, line 5). Sanjana teaches such modification can "comprise increased stability and increased activity" (page 17, line 7 from bottom) and "enhance genome editing efficiency" (page 18, line 20).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of inserting an antibody coding sequence into a safe harbor locus by CRISPR/Cas9 and gRNAs disclosed by Holmes, by chemically modifying the first three 5' and 3' terminal RNA residues disclosed by Sanjana to make a modified gRNA in the CRISPR/Cas9 system with a reasonable expectation of success. Since this modification can increase stability and activity of gRNAs and enhance genome editing efficiency (disclosed by Sanjana above), one of ordinary skill in the art would have been motivated to make this modification in order to achieve higher genome editing efficiency.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al (WO 2017/091512 A1, cited in IDS 06/25/2020) in view of Brooks (US provisional application 62/747,128, filed on 10/17/2018 as prior document of WO 2020/081843 A1, cited in IDS 09/08/2022).
Claims 13 is directed to a method of inserting an antigen-binding protein coding sequence into a safe harbor locus by a nuclease via non-homologous end joining (NHEJ) without homology arms.
As discussed previously, Holmes teaches a method of inserting an antibody coding sequence into a safe harbor locus by nuclease such as CRISPR/Cas9 with gRNAs (page 6, line 1 and page 43, line 15) and tests NHEJ at the Cas9 induced cleavage sites (shown as “percent indels”, page 56, [0175], and Table 4).
	However, Holmes does not specifically teach absence of homology arms in donor sequence.	
	With respect to claim 13, Brooks teaches a method for inserting transgenes into albumin locus by CRISPR/Cas9 via lipid-nanoparticle and AAV mediated delivery. Brooks teaches "integration can also occur via NHEJ mechanisms in which the free ends of a double stranded DNA donor are joined to the ends of a double strand break. In this case homology arms are not required" (page 108, line 2, in Brooks provisional).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to a method of inserting an antigen-binding protein coding sequence into a safe harbor locus by a nuclease as taught by Holmes and substitute a coding sequence without homology arm as taught by Brooks with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Brooks because NHEJ can prove effective for ligation in the intron ([0215], line 3, in Brooks provisional). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al (WO 2017/091512 A1, cited in IDS 06/25/2020) in view of Brooks (US provisional application 62/747,128, filed on 10/17/2018 as prior document of WO 2020/081843 A1, cited in IDS 09/08/2022).
Claim 18 is directed to a method of inserting an antigen-binding protein coding sequence into a safe harbor locus by a nuclease wherein the donor sequence is flanked by nuclease target sites in a way such that the correct insertion orientation will destroy the sites while the opposite orientation will reform the sites.
As discussed previously, Holmes teaches a method of inserting an antibody coding sequence into a safe harbor locus by nuclease such as CRISPR/Cas9 with gRNAs (page 6, line 1 and page 43, line 15). 
However, Holmes does not teach the nuclease target sites flanking the donor sequence for orientation. 
With respect to claim 18, Brooks teaches "in some embodiments, the donor template comprises a gRNA target site 5' of the donor cassette and a gRNA target site 3' of the donor cassette, and the two gRNA target sites in the donor template are the reverse complement of a target site for at least one of the one or more gRNAs in the first intron of the albumin gene" (page 53, line 8, in Brooks provisional). Brooks teaches that "use of the reverse complement of the sgRNA recognition sequence that is present in the genome is predicted to favor stable integration because integration in the reverse orientation re-creates the sgRNA recognition sequence which can be recut thereby releasing the inserted donor DNA template. Integration of such a donor DNA template in the genome in the forward orientation by NHEJ is predicted to not re-create the sgRNA recognition sequence such that the integrated donor DNA template cannot be excised out of the genome" (page 52, line 19, in Brooks provisional). Brooks teaches "incorporating gRNA cut sites either side of the gene cassette can improve the efficiency of integration by generating linear double strand fragments. By using gRNA cleavage sites in the reverse orientation, integration in the desired forward orientation can be favored" (page 108, line 4, in Brooks provisional). 
Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of inserting an antibody coding sequence into a safe harbor locus by CRISPR/Cas9 and gRNAs disclosed by Holmes, by adding reverse complement gRNA target sites flanking the donor sequence as taught by Brooks with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Brooks because this will favor stable integration and improve efficiency (page 52, line 19, in Brooks provisional).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al (WO 2017/091512 A1, cited in IDS 06/25/2020) in view of Brooks (US provisional application 62/747,128, filed on 10/17/2018 as prior document of WO 2020/081843 A1, cited in IDS 09/08/2022).
Claim 20 is directed to a method of inserting an antigen-binding protein coding sequence into a safe harbor locus by a nuclease via AAV mediated donor DNA delivery, wherein the cleavage of the target sites flanking the donor sequence removes the inverted terminal repeats (ITR) of the AAV.
As discussed previously, Holmes teaches a method of inserting an antibody coding sequence into a safe harbor locus by nuclease via AAV mediated delivery (page 6, line 1 and page 50, line 28). 
However, Holmes does not teach the cleavage of the target sites flanking the donor sequence removes the inverted terminal repeats (ITR) of the AAV.
With respect to claim 20, Brooks teaches "when the donor cassette in AAV contains two gRNA sites (flanking the cassette) this will result in the release of monomeric double stranded templates from all forms of double strand DNA and therefore may liberate more template for targeted integration, especially if a mix of head to tail and tail to head concatemers are present... this will release small (about 150 base pair) double stranded linear fragments that contain the AAV ITR sequence" (page 129, line 4 from bottom, in Brooks provisional). Although the short ITR fragments may compete for NHEJ mediated integration, Brooks teaches that "our data support that inclusion of 2 guide RNA cut sites leads to measurable targeted integration in a setting where the CRISPR/Cas9 gene editing components are delivered by an LNP encapsulating spCas9 mRNA and the guide RNA dosed at least 17 days after the AAV-donor cassette was dosed, but not when the LNP was dosed 4 days after the AAV-donor cassette" (page 130, line 15, in Brooks provisional).
Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of inserting an antibody coding sequence into a safe harbor locus by a nuclease via AAV mediated delivery disclosed by Holmes, by adding target sites flanking the donor cassette in AAV so the cleavage removes ITR of AAV as taught by Brooks with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Brooks because this will improve efficiency of integration by generating more template for targeted integration (page 129, line 4 from bottom, in Brooks provisional). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 23-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al (WO 2017/091512 A1, cited in IDS 06/25/2020) in view of Williams et al (WO 2016/187158 A1, PTO-892).
 Claims 23 is directed to a method of inserting an antigen-binding protein coding sequence into a safe harbor locus by a nuclease wherein the antigen-binding protein is not a single chain, wherein the antigen-binding protein comprises a heavy chain and a separate light chain and the coding sequences comprise VH, DH, and JH segments, and VL and JL gene segments. Claim 24 limits the heavy chain to be upstream of the light chain and an exogenous signal sequence. Claim 26 limits the light chain to be upstream of the heavy chain and an exogenous signal sequence. 
Holmes teaches a method of inserting an antibody coding sequence into a safe harbor locus by a nuclease. Holmes teaches "the transgene encoding the antibody comprises a single polynucleotide sequence. In some embodiments, heavy and light chains are encoded in the single polypeptide and are separated by a cleavage sequence (e.g. 2a peptide)" (page 11, line 26, [0026]). Thus Holmes teaches an antibody that is not a single chain antibody, instead it comprises a heavy chain and a separate light chain after cleavage.  
However,  Holmes does not specifically teach the coding sequences of the heavy chain and the light chain comprises VH, DH, JH and VL, JL segments. Holmes does not teach the order of arrangement or an exogenous signal sequence. 
Williams teaches a chimeric antigen receptor composition transduced in T cells wherein the extracellular domain of the CAR comprises monoclonal antibody or fragment ab. Williams teaches that the antibody or Fab contains a heavy chain and a light chain "which in tum consists of two regions: a variable ("V") region involved in binding the target antigen, and a constant ("C") region that interacts with other components of the immune system. Within each light or heavy chain variable region, there are three short segments (averaging 10 amino acids in length) called the complementarity determining regions ("CDRs")" (page 28, line 17). In heavy chain variable region coding sequence, CDR1 and CDR2 are encoded by VH, CDR3 is encoded by VH, DH and JH gene segments. In light chain variable region coding sequence, CDR1 and CDR2 are encoded by VL, and CDR3 is encoded by VL and JL gene segments. Thus Williams teaches the heavy chain coding sequence comprises VH, DH, and JH segments, and the light chain coding sequence comprises VL and JL gene segments, related to claim 23.    
Williams teaches an anti-Her2 Fab CAR cassette with the T2A ribosomal skip sequence separating the antibody light chain (meLc) and the heavy chain fused with Fc linker, transmembrane domain and intracellular domain, and tests two orientations: heavy chain being upstream of light chain (Hc28zeta-Lc) or light chain being upstream of heavy chain (Lc-Hc28zeta) (page 5 line 30 to page 6 line 2, also shown in Figure 11A). Williams also teaches a signal peptide of SEQ ID NO:18 used upstream of a heavy chain domain and of a light chain domain (page 58, [0169]), which is a GM-CSFRa signal peptide. This is related to claims 24 and 26.       
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of inserting an antibody coding sequence into a safe harbor locus by a nuclease wherein the antibody is not a single chain antibody disclosed by Holmes, by including VH, DH, JH and VL, JL gene segments and using different orientations of heavy and light chains with an exogenous signal peptide disclosed by Williams to make an improved antibody insertion approach with a reasonable expectation of success. Gene segments of VH, DH, JH, and VL, JL encode three CDRs of the heavy chain and the light chain which will enhance the antigen recognition. An exogenous signal peptide (being exogenous since it is not knocked into the endogenous locus) facilitates secretion of heavy chain and light chain. Orientation of arrangement potentially affects cleavage and in turn, antibody activity. Therefore, one of ordinary skill in the art would have been motivated to make these modifications to improve antigen recognition, antibody secretion and antibody activity. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al (WO 2017/091512 A1, cited in IDS 06/25/2020) in view of Williams et al (WO 2016/187158 A1, PTO-892), as applied to claims 1, 22-24 and 26 above, and further in view of Fandl et al (US 6,919,183 B2, PTO-892).
 Claims 25 and 28 are directed to a method of inserting an antigen-binding protein coding sequence into a safe harbor locus by a nuclease wherein the antigen-binding protein is not a single chain and instead comprises a heavy chain and a separate light chain wherein the heavy chain is upstream of the light chain or the light chain is upstream of the heavy chain, and an exogenous signal sequence is upstream of the heavy chain or the light chain, and the signal sequence is an ROR1 secretion signal sequence. 
Holmes teaches a method of inserting an antibody coding sequence into a safe harbor locus by a nuclease wherein the antibody is not a single chain and instead comprises a heavy chain and a separate light chain (see above). Williams teaches the coding sequences of the heavy chain and the light chain comprise VH, DH, JH and VL, JL gene segments. Williams teaches using different orientations of heavy and light chains. Williams teaches an exogenous signal peptide located upstream of the heavy chain or the light chain (see above). 
However, Holmes and Williams do not specifically teach the signal sequence is an ROR1 secretion signal sequence. 
Fandl teaches a method of isolating cells that highly produce secreted recombinant antibodies. Fandl teaches “to improve the expression of this chimeric protein in CHO cells, we constructed a synthetic DNA in which the signal sequence from the mouse ROR1 gene was fused to the Fc binding domain” (col 21, Example 8, line 7 from the bottom). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of inserting an antibody coding sequence into a safe harbor locus by a nuclease wherein the antibody has a heavy chain and a separate light chain with VH, DH, JH and VL, JL gene segments and different encoding orientations disclosed by Holmes and Williams, by substituting the signal peptide with an ROR1 signal peptide disclosed by Fandl to make an improved antibody coding sequence with a reasonable expectation of success. Since Fandl teaches the ROR1 signal sequence will improve the expression of the chimeric protein (see above), one of ordinary skill in the art would have been motivated to make this substitution in order to facilitate the secretion of antibody heavy chain or light chain to make more active antibodies. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al (WO 2017/091512 A1, cited in IDS 06/25/2020) in view of Chng et al (mAbs, 2015, 7(2): 403-412, PTO-892).
Claim 31 is directed a method of inserting an antigen-binding protein coding sequence into a safe harbor locus by a nuclease wherein the antigen-binding protein coding sequence encodes a heavy chain and a light chain linked by a 2A peptide, and the 2A peptide is a T2A peptide. 
Holmes teaches a method of inserting an antibody coding sequence into a safe harbor locus by a nuclease wherein "the transgene encoding the antibody comprises a single polynucleotide sequence. In some embodiments, heavy and light chains are encoded in the single polypeptide and are separated by a cleavage sequence (e.g. 2a peptide)" (page 11, line 26, [0026]). 
However,  Holmes does not specifically teach a T2A peptide.
Chng compares cleavage efficiency of four 2A peptides for high level monoclonal antibody expression in CHO cells (title, abstract). Chng teaches while P2A and E2A have 18.5% and 58.8% mAb expression compared to F2A as an internal normalization, T2A enhances mAb expression by 2.6 fold compared to F2A (page 404, col 2, line 6 from bottom, also see Fig. 2A-2D, ranging from 2.6-4.2 fold). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of inserting an antibody coding sequence into a safe harbor locus by a nuclease wherein the antibody coding sequence encodes a heavy chain and a light chain separated by a 2A cleavage sequence disclosed by Holmes, by specifically using T2A cleavage sequence disclosed by Chng to make a highly effective antibody expression cassette with a reasonable expectation of success. Since T2A enhances mAb expression from CHO cells (Chng, see above), one of ordinary skill in the art would have been motivated to make this modification in order to enhance the expression of antibodies. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 35 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al (WO 2017/091512 A1, cited in IDS 06/25/2020) in view of Kyratsous et al (WO 2018/017497 A1, cited in IDS 08/20/2020).
Claim 35 is directed to a method of inserting an antigen-binding protein coding sequence into a safe harbor locus by a nuclease wherein the antigen is a Zika Envelope (Env) viral antigen.  Claim 39 further limits the sequences of the heavy chain and the light chain of the antigen-binding protein. 
Holmes teaches a method of inserting an antibody coding sequence into a safe harbor locus by nuclease, wherein the antigen may be a viral antigen (see above).
However, Holmes does not specifically teach a Zika Envelope (Env) viral antigen, nor the sequences of the antibody.
Kyratsous teaches an anti-Zika virus antibody. Kyratsous teaches “in one embodiment, the invention provides an anti-ZIKV antibody that binds specifically to ZIKV and has a heavy chain ( HC ) amino acid sequence of SEQ ID NO : 367 and a light chain ( LC ) amino acid sequence of SEQ ID NO : 368” ([0033]). The sequences of SEQ ID NO: 368 and 367 in the prior art are 100% identical to the sequences of SEQ ID NO : 3 and 5 in the instant claim 39, respectively. The sequences of SEQ ID NO: 368 and 367 in the prior art comprise the sequences at 100% identical to the sequences set forth in SEQ ID NOs: 64-66 and SEQ ID NOs: 67-69 in the instant claim 39, respectively.   Kyratsous teaches “in one embodiment , the invention provides an anti-ZIKV antibody that binds specifically to ZIKV and has a heavy chain ( HC ) amino acid sequence of SEQ ID NO : 369 and a light chain ( LC ) amino acid sequence of SEQ ID NO : 368” ([0036]. The sequences of SEQ ID NO: 368 and 369 in the prior art are 100% identical to the sequences of SEQ ID NO : 13 and 15 in the instant claim 39, respectively. The sequences of SEQ ID NO: 368 and 369 in the prior art comprise the sequences at 100% identical to the sequences set forth in SEQ ID NOs: 70-72 and SEQ ID NOs: 73-75 in the instant claim 39, respectively. Kyratsous teaches that "the antibodies of the invention are useful for inhibiting or neutralizing ZIKV activity , thus providing a means of treating or preventing ZIKV infection in humans" (abstract). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of inserting an antibody coding sequence into a safe harbor locus by a nuclease wherein the antibody targets a viral antigen disclosed by Holmes, by using an antibody targeting a Zika Envelope (Env) antigen with the sequence disclosed by Kyratsous to make an anti-Zika antibody with a reasonable expectation of success. Since the antibodies disclosed by Kyratsous are useful for inhibiting or neutralizing ZIKV activity in animal models (Table 10, see Figures 2-5 of Kyratsous), one of ordinary skill in the art would have been motivated to make this modification in order to treat or prevent Zika virus infection in humans. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al (WO 2017/091512 A1, cited in IDS 06/25/2020) in view of Sawa et al (Human Vaccines & Immunotherapeutics. 2014, 10(10): 2843-2852. PTO-892). 
Claim 41 is directed a method of inserting an antigen-binding protein coding sequence into a safe harbor locus by a nuclease wherein the antigen is a bacterial antigen, wherein the bacterial antigen is a Pseudomonas aeruginosa PcrV antigen. 
Holmes teaches a method of inserting an antibody coding sequence into a safe harbor locus by nuclease wherein the antibody targets a disease-associated antigen. Holmes teaches "therapeutic antibodies can be used for neutralization of target proteins that directly cause disease(e.g. VEGF in macular degeneration) as well as highly selective killing of cells whose persistence and replication endanger the host (e.g. cancer cells, as well as certain immune cells in autoimmune diseases or virally infected cells)" (page 3, line 24). 
However, Holmes does not specifically teach an antibody targeting a bacterial antigen such as a Pseudomonas aeruginosa PcrV antigen. 
Sawa teaches a mouse monoclonal anti-PcrV antibody mAb166 which is effective in inhibiting toxin translocation (abstract, page 2848, col 1, last paragraph). Sawa further teaches a molecular engineered humanized anti-PcrV antibody for clinical use with promising results in reducing airway inflammation and damage in P. aeruginosa pneumonia (abstract, page 2849, col 2).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of inserting an antibody coding sequence into a safe harbor locus by a nuclease wherein the antibody targets a disease-associated antigen disclosed by Holmes, by using an antibody targeting a Pseudomonas aeruginosa PcrV antigen disclosed by Sawa to make an anti-PcrV antibody with a reasonable expectation of success. Since the antibody disclosed by Sawa is effective in inhibiting toxin translocation, one of ordinary skill in the art would have been motivated to make this modification in order to treat PcrV infection and reduce airway inflammation and damage in P. aeruginosa pneumonia (Sawa, see above). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al (WO 2017/091512 A1, cited in IDS 06/25/2020) in view of Kyratsous et al (WO 2018/017497 A1, cited in IDS 08/20/2020). 
Claim 42 is directed a method of inserting an antigen-binding protein coding sequence into a safe harbor locus by a nuclease wherein the antigen-binding protein is a broadly neutralizing antigen-binding protein or a broadly neutralizing antibody. According to the specification [00127], broadly neutralizing antibodies are termed "broadly" because they attack many strains or quasi-species of the bacteria or virus, and "neutralizing" because they attack key functional sites in the bacteria or virus and block infection. 
With respect to this definition, as discussed above, Holmes teaches a broadly antibody targeting cancer antigen HER2 (C6.5 antibody) (page 57, Example 3) and teaches a neutralizing antibody targeting protease-inhibitor-resistant hepatitis C virus replicons and infectious virus to inhibit resistant hepatitis C replication" (page 11, line 23).
However, Holmes does not teach a broadly neutralizing antigen-binding protein or antibody against bacteria or virus. 
Kyratsous teaches an anti-ZIKV antibody. Kyratsous teaches that “in one embodiment, the antibodies of the invention are capable of neutralizing the ZIKV strains selected from the group consisting of MR766 (Uganda 1947), PRVABC59 (Puerto Rico 2015) and FLR (Colombia 2015) strains” ([0039]). Kyratsous teaches  “in certain embodiments, the antibodies of the invention may neutralize the virus and in so doing, may prevent transmission of the virus in a pregnant female to her fetus thus preventing microcephaly (or other developmental abnormalities) in the fetus of the pregnant female” ([0006], line 7). Thus Kyratsous teaches a broadly neutralizing antibody against many strains of ZIKA virus.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of inserting an antigen-binding protein coding sequence into a safe harbor locus by a nuclease wherein the antigen-binding protein is a broadly antibody targeting a cancer antigen disclosed by Holmes, by substituting with a broadly neutralizing antigen-binding protein targeting multiple virus strains disclosed by Kyratsous to make a broadly neutralizing antigen-binding protein with a reasonable expectation of success. Since the antibodies disclosed by Kyratsous are effective in treating or preventing ZIKV infection in humans (abstract in Kyratsous), one of ordinary skill in the art would have been motivated to make this modification in order to treat ZIKA-infected patients. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al (WO 2017/091512 A1, cited in IDS 06/25/2020) in view of Brooks (US provisional application 62/747,128, filed on 10/17/2018 as prior document of WO 2020/081843 A1, cited in IDS 09/08/2022).
Claim 51 is directed to a method of inserting an antigen-binding protein coding sequence into a safe harbor locus by a nuclease via LNP or AAV mediated delivery wherein if both are introduced via AAV then 2 different AAV vectors are needed.
As discussed previously, Holmes teaches a method of inserting an antibody coding sequence into a safe harbor locus by nuclease (page 6, line 1). Holmes teaches "methods of non-viral delivery of nucleic acids include electroporation, lipofection, microinjection, biolistics, virosomes, liposomes, immunoliposomes" (page 48, line 15, wherein liposomes are one type of lipid nanoparticles). Holmes teaches  "recombinant adeno-associated virus vectors (rAAV) are a promising alternative gene delivery system based on the defective and nonpathogenic parvovirus adeno-associated type 2 virus" (page 50, line 28).
However, Holmes does not teach that if both are introduced via AAV then 2 different AAV vectors are needed. 
With respect to claim 51, Brooks teaches in a case wherein "the gRNA and Cas9 protein are expressed from an AAV viral vector. … The size of the spCas9 gene (4.4 Kb) precludes inclusion of the spCas9 and the gRNA cassettes in a single AAV (the package capacity is ~4.7 Kb), thereby requiring separate AAV to deliver the gRNA and spCas9" ([0470], line 2, in Brooks provisional). Thus if Cas9-gRNA and donor are both introduced by AAV, two different AAV vectors are needed, wherein Cas9 itself needs a first AAV due to its large size, and DNA encoding gRNA and donor DNA needs a second AAV. 
Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of inserting an antibody coding sequence into a safe harbor locus by a nuclease via LNP or AAV mediated delivery disclosed by Holmes, by using 2 different AAV vectors for Cas9, gRNA and donor if they are both introduced by AAV as taught by Brooks with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Brooks because “viral vectors allow efficient delivery; split versions of Cas9 and smaller orthologs of Cas9 can be packaged in AAV” ([0367], line 5, in Brooks provisional).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 52  is rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al (WO 2017/091512 A1, cited in IDS 06/25/2020) in view of Brooks (US provisional application 62/747,128, filed on 10/17/2018 as prior document of WO 2020/081843 A1, cited in IDS 09/08/2022), as applied to claims 1 and 51 above, and further in view of Tam et al (Pharmaceutics, 2013, 5: 498-507, cited in IDS 06/25/2020). 
	Claim 52 is directed to a method of inserting an antigen-binding protein coding sequence into a safe harbor locus by a nuclease, which is delivered via lipid-nanoparticle (LNP)-mediated delivery, and the lipid nanoparticle comprises Dlin-MC3-DMA (MC3), cholesterol, DSPC, and PEG-DMG in a 50:38.5:10:1.5 molar ratio.
	Holmes teaches a method of inserting an antibody coding sequence into a safe harbor locus by a nuclease via non-viral delivery including lipofection, liposomes (page 48, line 15, wherein liposomes are one type of lipid nanoparticles). 
Brooks teaches a method for inserting transgenes into albumin locus by CRISPR/Cas9 via lipid-nanoparticle mediated delivery. Brooks teaches the LNP formulation is C12-200, DOPE, cholesterol and mPEG2000-DMG at a molar ratio of 50:10:38.5:1.5 ([0460], line 10, in Brooks provisional) and different ionizable cationic lipids are available for use in LNP including MC3, LN16, MD1 (page 109, line 2, in Brooks provisional).
	However, Holmes and Brooks do not teach the specific formulation of LNP comprising Dlin-MC3-DMA (MC3), cholesterol, DSPC, and PEG-DMG in a 50:38.5:10:1.5 molar ratio.
	Tam teaches a lipid nanoparticle composition for siRNA delivery, which comprises Dlin-MC3-DMA (MC3), cholesterol, DSPC, and PEG-DMG in a 50:38.5:10:1.5 molar ratio (page 499, line 10 from bottom, also in figure 1). Tam teaches that DLin-MC3-DMA is "1000-fold more potent in silencing of a hepatic gene (Factor VII) in comparison to the previous generation lipid DLin-DMA" and "DLin-MC3-DMA is currently the most active ionizable lipid being used in clinical trials" (page 501, paragraph 3).  
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of inserting an antigen binding protein coding sequence into a safe harbor locus by a nuclease via lipid-nanoparticle comprising C12-200 disclosed by Holmes and Brooks, by substituting the LNP formulation with a different ionizable cationic lipid Dlin-MC3-DMA (MC3), and cholesterol, DSPC, and PEG-DMG in a 50:38.5:10:1.5 molar ratio disclosed by Tam to make an improved LNP for delivering nuclease with a reasonable expectation of success. Since Tam teaches the MC3 is highly potent and most active among lipid being used in clinical trials (see above), one of ordinary skill in the art would have been motivated to make this substitution in order to enhance the delivery efficiency. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

	Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al (WO 2017/091512 A1, cited in IDS 06/25/2020) in view of Brooks (US provisional application 62/747,128, filed on 10/17/2018 as prior document of WO 2020/081843 A1, cited in IDS 09/08/2022) and Tam et al (Pharmaceutics, 2013, 5: 498-507, cited in IDS 06/25/2020), as applied to claims 1 and 51-52 above. 
	Claim 54 is directed to a method of inserting an antigen-binding protein coding sequence into a safe harbor locus by CRISPR/Cas9 and gRNA via lipid-nanoparticle (LNP) with a defined formula, wherein the Cas9 is in the form of mRNA and gRNA in the form of RNA in LNP.
	Holmes teaches a method of inserting an antibody coding sequence into a safe harbor locus by a nuclease via non-viral delivery including lipofection, liposomes (page 48, line 15, wherein liposomes are one type of lipid nanoparticles). Holmes teaches the Cas9 and gRNA are in the form of plasmids (page 56, [0176]). 
	Tam teaches a lipid nanoparticle composition for siRNA delivery, which comprises Dlin-MC3-DMA (MC3), cholesterol, DSPC, and PEG-DMG in a 50:38.5:10:1.5 molar ratio (page 499, line 10 from bottom, also in figure 1).
	However, Holmes and Tam do not teach the Cas9 is in the form of mRNA and gRNA in the form of RNA in LNP. 
	Brooks teaches a method for inserting transgenes into albumin locus by CRISPR/Cas9 via lipid-nanoparticle mediated delivery. Brooks teaches “the sequence specific gRNA mAlb_T1 and the Cas9 mRNA are delivered to the hepatocytes of the liver of the same mice by intravenous or RO injection of an LNP formulation encapsulating the gRNA and Cas9 mRNA" ([0466], line 10, in Brooks provisional).  
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of inserting an antigen-binding protein coding sequence into a safe harbor locus by CRISPR/Cas9 via lipid-nanoparticle with a defined formula disclosed by Holmes and Tam, by substituting the Cas9 and gRNA plasmids with Cas9 in the form of mRNA and gRNA in the form of RNA in the LNP disclosed by Brooks to make an improved nuclease delivery method with a reasonable expectation of success. Since delivery of the gRNA and Cas9 mRNA using an LNP can result in only transient expression and activity of the gRNA/Cas9 complex, this provides the advantage of reducing the frequency of off-target cleavage and thus minimize the risk of genotoxicity (page 73, line 12 from bottom, in Brooks provisional). Furthermore it is obvious to an artisan in the art that encapsulating Cas9 mRNA and gRNA in one LNP can ensure delivering both into the same cell to increase the cleavage efficiency since Cas9 and gRNA have to work in concert. Therefore, one of ordinary skill in the art would have been motivated to make this substitution in order to enhance the cleavage efficiency and minimize the risk of genotoxicity. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 56 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al (WO 2017/091512 A1, cited in IDS 06/25/2020) in view of Brooks (US provisional application 62/747,128, filed on 10/17/2018 as prior document of WO 2020/081843 A1, cited in IDS 09/08/2022), as applied to claims 1 and 51 above, and further in view of Mizuno et al (iScience, 2018, 9: 286-297, cited in IDS 08/20/2020). 
Claim 56 is directed to a method of inserting an antigen-binding protein coding sequence into a safe harbor locus by a nuclease via AAV mediated delivery of donor DNA, wherein the AAV is a single-stranded AAV (ssAAV) or a self-complementary AAV (scAAV). Claim 59 further limits an AAV8 or AAV2/8. 
Holmes teaches a method of inserting an antibody coding sequence into a safe harbor locus by a nuclease. Holmes teaches  "recombinant adeno-associated virus vectors (rAAV) are a promising alternative gene delivery system based on the defective and nonpathogenic parvovirus adeno-associated type 2 virus" (page 50, line 28), and "other AAV serotypes, including AAV1, AAV3, AAV4, AAV5, AAV6, AAV8, AAV 8.2, AAV9, AAV rh10 and pseudotyped AAV such as AAV2/8, AAV2/5 and AAV2/6 can also be used in accordance with the present invention" (page 51, line 1). Thus Holmes teaches an AAV (which is single-stranded) and an AAV8 or AAV2/8. 
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to a method of inserting an antigen-binding protein coding sequence into a safe harbor locus as taught by Holmes and choose AAV8 or AAV2/8 with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Holmes because the AAV8 capsid has a tropism for liver cells ([0059], lines 13-14 of Holmes), which are ideal for expressing secreted proteins from the albumin locus [0012]. 
However, Holmes and Brooks do not teach a self-complementary AAV (scAAV).
Mizuno teaches a method of generating gene-modified animals by inserting exogenous large cassette into safe harbor locus using CRISPR-Cas9 ribonucleoprotein and ssAAV or scAAV mediated donor gene delivery. Both ssAAV and scAAV can efficiently deliver donor DNA into zygotes without micromanipulation. Mizuno teaches that ssAAV has a larger packaging capacity (4.7 kb, page 294, 1st paragraph, line 8) and scAAV has much faster transgene expression (page 294, 2nd paragraph, line 11). 
 Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of inserting an antibody coding sequence into a safe harbor locus by a nuclease via AAV (including AAV8 or AAV2/8) mediated donor DNA delivery disclosed by Holmes and Brooks, by also substituting with a self-complementary AAV (scAAV) disclosed by Mizuno to make an improved AAV delivery approach with a reasonable expectation of success. Since ssAAV and scAAV has its advantages in packaging capacity and rapid expression of transgene (see Mizuno above), one of ordinary skill in the art would have been motivated to use ssAAV or scAAV based on their specific needs in order to improve the gene delivery outcome. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 60-61 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al (WO 2017/091512 A1, cited in IDS 06/25/2020) in view of Brooks (US provisional application 62/747,128, filed on 10/17/2018 as prior document of WO 2020/081843 A1, cited in IDS 09/08/2022).
Claim 60 is directed to a method of inserting an antigen-binding protein coding sequence into a safe harbor locus by CRISPR/Cas9 wherein the delivery of CRISPR/Cas9 mRNA and gRNA in lipid-nanoparticles and donor DNA in AAV8 or AAV2/8. Claim 61 is directed to the delivery of Cas9 DNA in a first AAV8 or AAV2/8 and donor DNA and a DNA encoding gRNA in a second AAV8 or AAV2/8.    
As discussed previously, Holmes teaches a method of inserting an antibody coding sequence into a safe harbor locus by nuclease such as CRISPR/Cas9 with gRNAs (page 6, line 1 and page 43, line 15). Holmes teaches "methods of non-viral delivery of nucleic acids include electroporation, lipofection, microinjection, biolistics, virosomes, liposomes, immunoliposomes" (page 48, line 15, wherein liposomes are one type of lipid nanoparticles). Holmes teaches "other AAV serotypes, including AAV1, AAV3, AAV4, AAV5, AAV6, AAV8, AAV 8.2, AAV9, AAV rh10 and pseudotyped AAV such as AAV2/8, AAV2/5 and AAV2/6 can also be used in accordance with the present invention" (page 51, line 1). Holmes teaches the AAV8 capsid has a tropism for liver cells ([0059], lines 13-14), which are ideal for expressing secreted proteins from the albumin locus ([0012]). Holmes further teaches that "it will be apparent that the nuclease-encoding sequences and donor constructs can be delivered using the same or different systems" (page 53, line 14). 
However, Holmes does not specifically teach Cas9 mRNA and gRNA being in lipid-nanoparticles and donor in AAV8 or AAV2/8. Holmes does not teach Cas9 being in one AAV8 or AAV2/8 vector and donor and gRNA in a second AAV8 or AAV2/8. 
With respect to claim 60, Brooks teaches in Example 4  "the donor DNA template is delivered in an AAV virus, for example an AAV8 virus in the case of mice, which preferentially transduces the hepatocytes of the liver after intravenous injection. The sequence specific gRNA mAlb_T1 and the Cas9 mRNA are delivered to the hepatocytes of the liver of the same mice by intravenous or RO injection of an LNP formulation encapsulating the gRNA and Cas9 mRNA" ([0466], line 8, in Brooks provisional).  
With respect to claim 61, Brooks teaches in a case wherein "the gRNA and Cas9 protein are expressed from an AAV viral vector. … The size of the spCas9 gene (4.4 Kb) precludes inclusion of the spCas9 and the gRNA cassettes in a single AAV (the package capacity is ~4.7 Kb), thereby requiring separate AAV to deliver the gRNA and spCas9" ([0470], line 2, in Brooks provisional). Thus if Cas9-gRNA and donor are both introduced by AAV, two different AAV vectors are needed, wherein Cas9 itself needs a first AAV due to its large size, and DNA encoding gRNA and donor DNA needs a second AAV.
Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of inserting an antibody coding sequence into a safe harbor locus by CRISPR/Cas9 via LNP or AAV8 mediated delivery disclosed by Holmes, by introducing Cas9 mRNA and gRNA in LNP and donor in AAV8 or introducing Cas9 DNA in one AAV8 vector and donor and gRNA coding sequence in a second AAV8 vector as taught by Brooks with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Brooks because “delivery of the gRNA and Cas9 mRNA using an LNP can result in only transient expression and activity of the gRNA/Cas9 complex. This can provide the advantage of reducing the frequency of off-target cleavage and thus minimize the risk of genotoxicity in some embodiments” (page 73, line 12 from bottom, in Brooks provisional), and “viral vectors allow efficient delivery; split versions of Cas9 and smaller orthologs of Cas9 can be packaged in AAV” ([0367], line 5, in Brooks provisional).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al (WO 2017/091512 A1, cited in IDS 06/25/2020) in view of Rebar et al (WO 2013/044008 A2, cited in IDS 06/25/2020). 
Claim 62 is directed a method of inserting an antigen-binding protein coding sequence into a safe harbor locus by a nuclease wherein expression of the antigen-binding protein in the animal results in certain plasma levels after certain amount of time. 
Holmes teaches a method of inserting an antibody coding sequence into a safe harbor locus by nuclease. Holmes teaches the assay of plasma antibody level by ELISA and colorimetric reaction at different timing points after introducing the nucleic acids encoding the nuclease agent and the exogenous donor sequence ([0189], [0191], also see figure 8). Holmes teaches the antibody increases in plasma (by measurement of absorbance at 450nm) at week 2 and continues to be detected at up to week 8 (Figures 8, 11 and 13). 
However, Holmes does not teach the antibody level in absolute value. 
Rebar teaches a transgene of human Factor IX that a wild-type hF9 exons 2-8 cassette is inserted into mouse albumin intron 1, thus is under control of the endogenous mouse albumin promoter and has the exon 1 signal peptide of the mouse albumin (Example 6, [0195], [0196]). Rebar assays the plasma human Factor IX levels in the transduced mice, which were elevated (see Figure 7, showing stabilized expression of human F.IX for at least eight weeks following insertion into intron 1). The Factor IX levels are about 1200 - 3300 ng/ml at week 2 to week 8, within the range in claim 62. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of inserting an antibody coding sequence into a safe harbor locus by a nuclease and assaying antibody level in plasma disclosed by Holmes, by using an antibody assaying method disclosed by Rebar to study the antibody level in plasma with a reasonable expectation of success. Since the antibody level in absolute value disclosed by Rebar is more comparable between studies, one of ordinary skill in the art would have been motivated to make this modification in order to obtain the absolute value of antibody level in plasma to enable comparison between different studies. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al (WO 2017/091512 A1, cited in IDS 06/25/2020). 
Claim 66 is directed to a method of inserting an antigen-binding protein coding sequence into a safe harbor locus of an animal or a cell by a nuclease, wherein the animal is a human. 
Holmes teaches a method of inserting an antibody coding sequence into a safe harbor locus of mice by a nuclease (Example 4). Holmes further teaches a human albumin-specific CRISPR-Cas9 system in human K562 cells (Example 2, [0175]) with guide RNA sequences listed in Table 3 (page 55). Efficient cleavage of the endogenous albumin DNA sequence by Cas9 is obtained as shown in Table 4 (page 56).
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to a method of inserting an antigen-binding protein coding sequence into a safe harbor locus of mice and human cells as taught by Holmes and use this method in human with a reasonable expectation of success. Since the human albumin-specific CRISPR/Cas9 system results in efficient cleavage of the endogenous albumin locus (Table 4), the ordinary skilled artisan would have been motivated to do so as taught by Holmes to use this gene editing method in human to treat human diseases. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al (WO 2017/091512 A1, cited in IDS 06/25/2020) in view of Brooks (US provisional application 62/747,128, filed on 10/17/2018 as prior document of WO 2020/081843 A1, cited in IDS 09/08/2022) and Kyratsous et al (WO 2018/017497 A1, cited in IDS 08/20/2020). 
Claim 67 is directed to a method of inserting an antigen-binding protein coding sequence into a safe harbor locus by a nuclease agent, wherein the nuclease agent is a Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR)-associated 9 (Cas9) protein and a guide RNA (gRNA), wherein the nuclease agent or the one or more nucleic acids encoding the nuclease agent and the exogenous donor sequence are delivered via lipid-nanoparticle-mediated delivery, adeno-associated-virus 8 (AAV8)-mediated delivery, or AAV2/8-mediated delivery, wherein the antigen-binding-protein coding sequence is inserted into the first intron of an endogenous albumin locus via non-homologous end joining in one or more liver cells in the animal, wherein the inserted antigen-binding-protein coding sequence is operably linked to the endogenous albumin promoter, wherein the modified albumin locus encodes a chimeric protein comprising an endogenous albumin secretion signal and the antigen-binding-protein, wherein the antigen-binding protein targets a viral antigen or a bacterial antigen, wherein the antigen-binding protein is a broadly neutralizing antibody, and wherein the antigen-binding-protein coding sequences encodes a heavy chain and a separate light chain linked by a 2A peptide.
Holmes teaches a method of inserting an antibody coding sequence into a safe harbor locus by nuclease such as CRISPR/Cas9 system with gRNAs (page 6, line 1 and page 43, line 15). Holmes teaches "methods of non-viral delivery of nucleic acids include electroporation, lipofection, microinjection, biolistics, virosomes, liposomes, immunoliposomes" (page 48, line 15, wherein liposomes are one type of lipid nanoparticles). Holmes teaches  "recombinant adeno-associated virus vectors (rAAV) are a promising alternative gene delivery system based on the defective and nonpathogenic parvovirus adeno-associated type 2 virus" (page 50, line 28). Specifically, Holmes teaches AAV such as AAV 8 and AAV2/8, can be used (page 51, line 1). 
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to a method of inserting an antigen-binding protein coding sequence into a safe harbor locus as taught by Holmes and choose AAV8 or AAV2/8 a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Holmes because the AAV8 capsid has a tropism for liver cells ([0059], lines 13-14 of Holmes), which are ideal for expressing secreted proteins from the albumin locus [0012].
Holmes teaches the "target cleavage sites within intron 1 of the mouse albumin gene" (page 54, line 26, also shown in Figure 2). Holmes discloses “the antibody  is expressed in a cell in vivo following nuclease-mediated targeted integration into a safe harbor gene (e.g., albumin gene) in a liver cell" (page 5, line 30, [0015]). Holmes discloses "expression of the transgene can be driven by an endogenous promoter" (page 6, line 14). Holmes discloses "the expressed exogenous antibody protein is a fusion protein and comprises amino acids encoded by the antibody transgene and by the safe harbor (e.g., albumin) gene (e.g., from the endogenous target locus" (page 8, line 29). Figure 2 shows the schematic of modified safe harbor locus (albumin) wherein the antibody coding sequence is inserted into intron 1 of mouse albumin locus (details in page 57, Example 3), thus the fusion protein comprises exon 1 of albumin containing albumin signaling sequence and the antibody.
Holmes teaches "additional therapeutic areas useful for antibody treatment include …viral infection" (page 11, line 5) and "may target protease-inhibitor-resistant hepatitis C virus replicons and infectious virus to inhibit resistant hepatitis C replication" (page 11, line 23). Holmes discloses "therapeutic antibodies can be used for neutralization of target proteins that directly cause disease as well as highly selective killing of cells whose persistence and replication endanger the host (e.g. cancer cells, as well as certain immune cells in autoimmune diseases or virally infected cells)" (page 3, line 24). In regard to the term “broadly”, Holmes discloses a C6.5 antibody donor inserted into mouse albumin locus (page 57, Example 3). The C6.5 antibody donor encodes a human anti-c-erbB-2 (HER2) antibody which may be used in treatment of HER2 positive cancers, including breast cancers, gastric cancers, bladder cancers, etc. Thus Holmes discloses a broadly neutralizing antibody targeting cancer antigen.
Holmes teaches "the transgene encoding the antibody comprises a single polynucleotide sequence. In some embodiments, heavy and light chains are encoded in the single polypeptide and are separated by a cleavage sequence (e.g. 2a peptide)" (page 11, line 26, [0026]).
However, Holmes does not teach the insertion is via non-homologous end joining, nor specifically teach the term lipid nanoparticle. 
In regard to NHEJ and lipid nanoparticle (LNP), Brooks teaches "integration can also occur via NHEJ mechanisms in which the free ends of a double stranded DNA donor are joined to the ends of a double strand break. In this case homology arms are not required" (page 108, line 2 in Brooks provisional). Brooks teaches in Example 4  "the donor DNA template is delivered in an AAV virus, for example an AAV8 virus in the case of mice, which preferentially transduces the hepatocytes of the liver after intravenous injection. The sequence specific gRNA mAlb_T1 and the Cas9 mRNA are delivered to the hepatocytes of the liver of the same mice by intravenous or RO injection of an LNP formulation encapsulating the gRNA and Cas9 mRNA" ([0466], line 8 in Brooks provisional).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of inserting an antibody coding sequence into the intron 1 of an endogenous albumin locus under control of endogenous promoter in liver cells in the animal by CRISPR-Cas9 and gRNA via non-viral or AAV8 / AAV2/8 mediated delivery which results in a chimeric endogenous albumin signal peptide and antibody protein targeting a viral antigen which comprises a heavy chain and a light chain linked by a 2A peptide, disclosed by Holmes, by using NHEJ mediated recombination and LNP mediated delivery disclosed by Brooks to make an improved gene editing method with a reasonable expectation of success. Since NHEJ can prove effective for ligation in the intron, delivery of the gRNA and Cas9 mRNA using an LNP can result in only transient expression and activity of the gRNA/Cas9 complex providing the advantage of reducing the frequency of off-target cleavage and thus minimize the risk of genotoxicity (page 73, line 12 from bottom, in Brooks provisional), one of ordinary skill in the art would have been motivated to make these modifications in order to achieve efficient integration in intron of safe harbor locus with less off-target cleavage and genotoxicity.  
Holmes does not teach a broadly neutralizing antibody targeting a viral antigen.
In regard to the broadly neutralizing antibody targeting a viral antigen, Kyratsous teaches an anti-ZIKV antibody. Kyratsous teaches that “in one embodiment, the antibodies of the invention are capable of neutralizing the ZIKV strains selected from the group consisting of MR766 (Uganda 1947), PRVABC59 (Puerto Rico 2015) and FLR (Colombia 2015) strains” ([0039]). Kyratsous teaches  “in certain embodiments, the antibodies of the invention may neutralize the virus and in so doing, may prevent transmission of the virus in a pregnant female to her fetus thus preventing microcephaly (or other developmental abnormalities) in the fetus of the pregnant female” ([0006], line 7). Thus Kyratsous teaches a broadly neutralizing antibody against many strains of ZIKA virus.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of inserting an antigen-binding protein coding sequence into a safe harbor locus by a nuclease wherein the antigen-binding protein is a broadly antibody targeting a cancer antigen disclosed by Holmes, by substituting with a broadly neutralizing antigen-binding protein targeting multiple virus strains disclosed by Kyratsous to make a broadly neutralizing antigen-binding protein with a reasonable expectation of success. Since the antibodies disclosed by Kyratsous are effective in treating or preventing ZIKV infection in humans (abstract in Kyratsous), one of ordinary skill in the art would have been motivated to make this modification in order to treat ZIKA-infected patients from multiple ZIKA strains. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al (WO 2017/091512 A1, cited in IDS 06/25/2020) in view of Brooks (US provisional application 62/747,128, filed on 10/17/2018 as prior document of WO 2020/081843 A1, cited in IDS 09/08/2022) and Kyratsous et al (WO 2018/017497 A1, cited in IDS 08/20/2020), as applied to claims 1 and 67 above, and further in view of Williams et al (WO 2016/187158 A1, PTO-892) and Fandl et al (US 6,919,183 B2, PTO-892).
Claim 68 is directed to a method of inserting a broadly neutralizing antigen-binding protein coding sequence into intron 1 of albumin locus by CRISPR/Cas9 via NHEJ via LNP or AAV mediated delivery resulting in a chimeric protein of endogenous albumin secretion signal and the antigen-binding protein which has a heavy chain and a separate light chain linked by a 2A peptide, and further limits the heavy chain coding sequence is upstream of the light chain coding sequence and an exogenous secretion signal sequence is upstream of the light chain coding sequence, and wherein the exogenous secretion signal sequence is an ROR1 secretion signal sequence.
As discussed previously, Holmes, Brooks and Kyratsous teaches a method of inserting an antigen-binding protein coding sequence into intron 1 of albumin locus by CRISPR/Cas9 via NHEJ through LNP or AAV mediated delivery resulting in a chimeric protein of endogenous albumin secretion signal and the antigen-binding protein. The antigen-binding protein is a broadly neutralizing antibody neutralizing multiple strains of virus and has a heavy chain and a separate light chain linked by a 2A peptide (see above). 
However, Holmes, Brooks and Kyratsous do not teach the heavy chain coding sequence is upstream of the light chain coding sequence and an exogenous secretion signal sequence is upstream of the light chain coding sequence. 
Williams teaches an anti-Her2 Fab CAR cassette with the T2A ribosomal skip sequence separating the antibody light chain (Lc) and the heavy chain fused with transmembrane and intracellular domain (Hc28zeta), and tests two orientations: heavy chain being upstream of light chain (Hc28zeta-Lc) or light chain being upstream of heavy chain (Lc-Hc28zeta) (page 5 line 30 to page 6 line 2, also shown in Figure 11A). Williams also teaches a GM-CSFRa signal peptide being upstream of a heavy chain domain and of a light chain domain (page 58, [0169]). Williams further “confirms cell surface expression of both CAR orientations, with higher expression levels (MFI) observed for the Hc28zeta-Lc (MFI 5357) vs Lc-Hc28zeta (MFI 2592) orientation. Meditope-AF647 staining confirms the functional formation of the CAR meditope pocket, with greater binding to the Hc28zeta-Lc (MFI 6042) vs Lc-Hc28zeta (MFI 2121) orientation” (page 6, line 4), indicating the orientation of the heavy chain being upstream of the light chain results in higher expression and greater functionality of the antibody.
Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of inserting a broadly neutralizing antibody coding sequence into intron 1 of albumin locus by CRISPR/Cas9 and NHEJ via LNP and AAV8 mediated delivery disclosed by Holmes, Brooks and Kyratsous, by placing the heavy chain upstream of the light chain with a signal peptide for the light chain as taught by Williams with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Williams because this orientation favors higher expression and greater functionality of the antibody.
However, Holmes, Brooks and Kyratsous do not teach an ROR1 signal sequence.
Fandl teaches “to improve the expression of this chimeric protein in CHO cells, we constructed a synthetic DNA in which the signal sequence from the mouse ROR1 gene was fused to the Fc binding domain” (col 21, Example 8, line 7 from the bottom).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of inserting a broadly neutralizing antibody coding sequence, where the heavy chain being upstream of the light chain with a signal peptide for the light chain, into intron 1 of albumin locus by CRISPR/Cas9 and NHEJ via LNP and AAV8 mediated delivery, disclosed by Holmes, Brooks, Kyratsous and Williams, by substituting the signal peptide for the light chain with an ROR1 signal peptide disclosed by Fandl to make an improved gene editing method with a reasonable expectation of success. Since the ROR1 signal sequence will improve the expression of the chimeric protein (disclosed by Fandl), one of ordinary skill in the art would have been motivated to do so in order to obtain high level and functional antibody to treat a broad spectrum of viral infections.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Conclusion
No claims are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianjian Zhu whose telephone number is (571)272-0956. The examiner can normally be reached M - F 8:30AM - 4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANJIAN ZHU/Examiner, Art Unit 1633                                                                                                                                                                                                        
/ARTHUR S LEONARD/Examiner, Art Unit 1631